UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FRANK BRUNCKHORST III, individually and in his                         :
capacity as trustee of the Frank Brunckhorst III 2001                  :
Trust,                                                                 :
                                                                       :   21-CV-4362 (JPC)
                                    Plaintiff,                         :
                                                                       :        ORDER
                  -v-                                                  :
                                                                       :
ERIC BISCHOFF et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Complaint in this case was filed with redactions pursuant to an order from the

Honorable Loretta A. Preska in her role as the Part 1 Judge. See 20-mc-432, Dkt. 4. By June 3,

2021, Plaintiff shall file a letter, no more than five pages in length, explaining whether it is

Plaintiff’s position that the public version of the Complaint should remain redacted. Plaintiff is

directed to 4.A-B of the Court’s Individual Rules and Practices in Civil Cases and respectfully

asked to address Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006) and any other

controlling authority. Any Defendant that wishes to file a letter (no more than five pages in length)

on this topic should do so by June 8, 2021.

        Further, the Court will hold a telephone conference on June 10, 2021 at 10:00 a.m. to address

this issue. At the scheduled time, counsel should call (866) 434-5269, access code 9176261.

        Plaintiff shall serve Defendants via overnight courier with a copy of this Order within two
business days of the date of this Order. Within two business days of service, Plaintiff must file

proof of such service on the docket.

       SO ORDERED.

Dated: May 27, 2021                                __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
